EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Bruce J. Wolstoncroft on 10/21/2021.
The application has been amended as follows: 
Claim 12 line 1	“assembly of claim 10”
		Should be changed to
--assembly of claim 3 --.

REASONS FOR ALLOWANCE
Claims 1 - 3, 5 – 8 and 11 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “the connector housing is provided with one of a lug or a sliding groove, with the lug or the sliding groove being positioned in the slot, the one of the lug or the sliding groove configured to receive a mating sliding groove or a mating lug of the second housing body of the second connector housing; wherein the one of the lug or the sliding groove accepts the mating sliding groove or the mating lug of the second housing body of the second connector housing to provide positive alignment of the connector housing with the second connector housing” as recited in independent claim 1; the prior art of record does not teach “a first connector housing with a first connection terminal provided therein, the first connector housing having a first housing body and a shroud, wherein the first housing body encloses an accommodating cavity, the shroud is disposed partially around and connected to the first housing body, a gap is formed between the shroud and the housing body to form a slot, the first housing body having a first lug or a first sliding groove; a second connector housing with a second connection terminal provided therein, the second connector housing having a second housing body, and an outer surface of the second housing body having a second lug or a second sliding groove,-2-Application No. 16/887,066Atty Docket No. TE-02006-US/001463.00242 wherein the one of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831